DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are rejected.
The claimed invention has provisional application No. 62/703,760 filed on 07/26/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumbull et al., Patent Application Publication No. 2014/0095432 (hereinafter Trumbull) in view of Raizen et al., United States Patent No. 8,775,861 (hereinafter Raizen) and Mehta et al., Patent Application Publication No. 2017/0140146 (hereinafter Mehta).

Regarding claim 1, Trumbull teaches:
Trumbull Paragraph [0053], Computer system 600 includes subsystems such as a central processor 602, system memory 604, fixed storage 606 (e.g., hard drive)); and
a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising (Trumbull Paragraph [0053], Computer system 600 includes subsystems such as a central processor 602, system memory 604, fixed storage 606 (e.g., hard drive)):
deploying a first version of a cloud-based application (Trumbull Paragraph [0028], distributed schema migration system includes multiple database versions 103, 105 accessible by applications 110, 114 on devices 120, 122, Paragraph [0033], first application is at version 1), the first version of the cloud-based application containing references, based on a first schema, to a first database (Trumbull Paragraph [0033], The application 114 on the second device continues to synchronize with the first schema version 130, Fig. 1, shows the cloud containing database v1 with schema v1);
deploying a second version of the cloud-based application different than the first version (Trumbull Paragraph [0028], distributed schema migration system includes multiple database versions 103, 105 accessible by applications 110, 114 on devices 120, 122, Paragraph [0033], second schema version 132, then the application 114 synchronizes with the second database), the second version of the cloud-based application containing references, based on a second schema, to the first database (Trumbull Paragraph [0033], second schema version 132, then the application 114 synchronizes with the second database, Fig. 1, shows the cloud containing database v2 with schema v2);
Trumbull does not expressly disclose:
preventing access to the second version of the cloud-based application to one or more user devices 
permitting access to the second version of the cloud-based application to the one or more user devices once the migrating of the data is complete.
However, Raizen teaches:
preventing access to the second version of the cloud-based application to one or more user devices Raizen Column 7 Lines 14-18, Also at this point the target device 20-T is configured to the FO hosts 10-FO. This occurs after the access control setup described above to prevent access to these devices before the commit operation is invoked), while migrating data from the first schema of the first database to the second schema of the first database (Raizen Column 7 Lines 14-18, Also at this point the target device 20-T is configured to the FO hosts 10-FO. This occurs after the access control setup described above to prevent access to these devices before the commit operation is invoked); and
permitting access to the second version of the cloud-based application to the one or more user devices once the migrating of the data is complete (Raizen Column 7 Lines 14-18, Also at this point the target device 20-T is configured to the FO hosts 10-FO. This occurs after the access control setup described above to prevent access to these devices before the commit operation is invoked).
The claimed invention and Raizen are from the analogous art of data migration systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Trumbull and Raizen to have combined Trumbull and Raizen.  One of ordinary skill in the art would recognize that preventing access to certain devices during migration would allow for a better migration with fewer devices accessing the system.
Trumbull and Raizen does not expressly disclose:
while permitting testing devices to have access

while permitting testing devices to have access (Mehta Paragraph [0044], Test computing device(s) 108 can also include one or more network interface(s) 158 to enable communications between test computing device(s) 108 and other networked devices)
The claimed invention and Mehta are from the analogous art of systems using test devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Trumbull and Mehta to have combined Trumbull and Mehta.  One of ordinary skill in the art would recognize that having test devices would allow for certain aspects to be tested using a limited number of devices.

Regarding claim 2, Trumbull in view of Raizen and Mehta further teaches:
The system of claim 1, wherein the operations further comprise: storing first data added to the first database in the second schema in one or more auxiliary tables when it is determined that the first data is not compatible with the first schema, wherein the first data is not compatible with the first schema when it cannot be stored in the first database using the first schema (Trumbull Paragraph [0037], in which case the schemas may be incompatible. One of the schemas 130 may have more or fewer elements than the other schema 132, or use a different data type for an element, and so on. Therefore, a separate database 103, 105 is created for each separate schema version 130).

Regarding claim 3, Trumbull in view of Raizen and Mehta further teaches:
The system of claim 2, wherein the first data is a new column not present in the first schema (Trumbull Paragraph [0043], a user inserts a column named "emailAddress" in version 2 of the schema, then a corresponding "emailAddress" entry is stored in the inserted column (i.e., field) of the transaction log).

Regarding claim 4, Trumbull in view of Raizen and Mehta further teaches:
The system of claim 2, wherein the storing is performed by executing one or more schema modification operations (SMOs) (Trumbull Paragraph [0014], migrate schema modifications).

Regarding claim 5, Trumbull in view of Raizen and Mehta further teaches:
The system of claim 4, wherein the SMOs correspond to an add column command (Trumbull Paragraph [0043], a user inserts a column named "emailAddress" in version 2 of the schema, then a corresponding "emailAddress" entry is stored in the inserted column (i.e., field) of the transaction log).

Regarding claim 6, Trumbull in view of Raizen and Mehta further teaches:
The system of claim 5, wherein each type of command that modifies a schema corresponds to a different set of one or more SMOs (Trumbull Paragraph [0014], schema modifications, the processor may be configured to copy at least one transaction log entry from the first database).

Regarding claim 7, Trumbull in view of Raizen and Mehta further teaches:
The system of claim 1, wherein the first database is managed by a multi-schema-version database management system (Trumbull Paragraph [0028], distributed schema migration system includes multiple database versions 103, 105 accessible by applications 110, 114 on devices 120, 122).

Regarding claims 8-20:
Claims 8-20 are rejected in the same manner as claims 1-7 since they are merely directed to different types of statutory categories (system vs method vs non-transitory machine readable medium).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164